PER CURIAM
Defendant was convicted of, among other offenses, one count of attempted burglary (with intent to commit harassment) and one count of attempted burglary (with intent to commit menacing). ORS 164.225; ORS 161.405. Defendant argues that the two attempted burglaries — both based on a single attempted entry — should have merged into a single conviction for attempted burglary. The state concedes that the trial court erred in failing to merge the convictions. State v. Barrett, 331 Or 27, 10 P3d 901 (2000). We agree and accept the concession.1
Reversed and remanded with instructions to merge convictions for attempted burglary and for resentencing; otherwise affirmed.

 Because we conclude that this error requires resentencing, we must remand the entire case for resentencing. ORS 138.222(5).